Filed 03/16/21                              Case 19-01055                         Doc 225
                  Case Number: 2019-01055           Filed: 3/16/2021 1:51:08 PM

       1                                    NOT FOR PUBLICATION

       2

       3                            UNITED STATES BANKRUPTCY COURT

       4                            EASTERN DISTRICT OF CALIFORNIA

       5

       6   In re:                                    Case No. 11-17165-A-11
       7   OAKHURST LODGE, INC.,
       8

       9                   Debtor.
      10

      11   JACK PATEL et al.,                        Adv. No. 19-1055-A
      12                   Plaintiffs,               DMS-8
      13          V.                                 MEMORANDUM
      14   STEVE MARSHALL et al.,
      15                   Defendants.
      16

      17
                                Argued and submitted on March 16, 2021
      18
                                      at Sacramento, California
      19
                    Honorable Fredrick E. Clement, Bankruptcy Judge Presiding
      20

      21
                 Appearances:     Donna M. Standard for Steve Marshall;
                                  Sharlene F. Roberts-Caudle, Glenn E. Gates
      22
                                  for Jack Patel, Justin D. Harris, Harris
                                  Law Firm, PC for Jack Patel, Sam Patel,
      23
                                  and Oakhurst Lodge, Inc.; Sheryl D. Noel
                                  for Sushila Desai and Shantilal Desai
      24

      25

      26

      27

      28
Filed 03/16/21                             Case 19-01055                              Doc 225
                 Case Number: 2019-01055           Filed: 3/16/2021 1:51:08 PM

      1          A party who fails to respond to Requests for Admission admits

      2    them. After the pretrial conference, relief may be granted only to

      3    “prevent manifest injustice.”    Under Oakhurst Lodge, Inc.’s Chapter 11

      4    plan, Steve Marshall retained equity if he made “a $50,000 capital

      5    contribution.”   Financial reports, signed by Marshall, show that he

      6    loaned the debtor $45,000.   After trial, Marshall moves to withdraw

      7    his deemed admissions about characterization of those funds. Would

      8    denying relief cause manifest injustice?

      9    I.    FACTS

     10          Oakhurst Lodge, Inc., corporation, filed chapter 11 bankruptcy

     11    and confirmed a plan. As applicable here, the plan provides:

     12          6.10.1 Class Description. This class consists of all
                 equity interests in the Debtor. The current holders of
     13          equity interests are as follows: Chet Patel-40 shares; Sam
                 Patel-34 shares; Steve Marshall-40 shares.
     14
                 ...
     15
                 6.10.3 Treatment. All Class 4 equity interests shall be
     16          extinguished on the Effective Date. Steven Marshall shall
                 make a $50,000 capital contribution on or before the
     17          Effective Date and shall be issued 50 shares in the
                 Reorganized Debtor on the Effective Date if the
     18          contribution is made on or before the Effective Date. Jack
                 Patel shall make a $50,000 capital contribution on or
     19          before the Effective Date and shall be issued 50 shares in
                 the Reorganized Debtor on the Effective Date.
     20

     21    Plan § 6.10, ECF No. 79, Case No. 11-17165. The effective date of the
     22    plan was March 21, 2012.
     23          This court previously ruled that Sam Patel did not receive notice
     24    of the plan and therefore his rights were not modified by plan
     25
           confirmation.
     26
                 The Monthly Operating Report for the period ending October 31,
     27
           2011, signed by Steve Marshall, shows the debtor received a $45,000
     28
                                                  2
Filed 03/16/21                            Case 19-01055                              Doc 225
                 Case Number: 2019-01055          Filed: 3/16/2021 1:51:08 PM

      1    “loan from shareholder,” ECF No. 88, Case No. 11-17165. Although the

      2    Report does not specify who made this payment, the parties agree that

      3    the origin of these funds was Steve Marshall (or persons making the

      4    payment on his behalf). The Monthly Operating Report for the period
      5    ending February 29, 2012, also signed by Steve Marshall, shows that
      6    the debtor received a $1,994.12 “shareholder loan repayment,” ECF No.
      7    136, Case No. 11-17165. The same Report also shows that Jack Patel
      8
           advanced $50,000 to the debtor, Id. No filed statement or report
      9
           indicates that Steve Marshall made the required capital contribution
     10
           on or before March 21, 2012.
     11
           II.   PROCEDURE
     12
                 Thereafter, Oakhurst Lodge, Inc., Jack Patel and Sam Patel
     13
           brought this adversary proceeding against Steve Marshall, requesting
     14
           the following: i) declaratory relief that Jack Patel owns 50 shares,
     15
           that Sam Patel owns 34 shares and that Steve Marshall retains no
     16
           interest; ii) declaratory relief as to the identity of the members of
     17
           the debtor’s board of directors and officers; iii) determination of
     18
           the interests of judgment creditors Sushila and Shantilal Desai, if
     19
           any, in the shares of stock and/or proceeds from shares of stock
     20
           awarded to Marshall, First Amended Complaint, ECF No. 95. Marshall
     21
           answered.
     22

     23          In dispute is whether the $45,000 that Steve Marshall advanced to

     24    Oakhurst Lodge, Inc. was a capital contribution or a loan.

     25    Immediately before the close of discovery and some six months before

     26    trial, Jack and Sam Patel’s attorney Justin Harris served Steve

     27    Marshall 20 Requests for Admission by mail, Declaration of Justin D.

     28    Harris, ECF No. 192. The deadline for Marshall to respond to the
                                                 3
Filed 03/16/21                             Case 19-01055                                   Doc 225
                 Case Number: 2019-01055           Filed: 3/16/2021 1:51:08 PM

      1    Requests for Admission was July 13, 2020. 1 Marshall did not respond. As

      2    a result, Marshall effectively admitted that Jack Patel had not

      3    received notice of the Chapter 11 bankruptcy, that Marshall was not a

      4    shareholder and that Jack Patel made a $50,000 capital contribution
      5    payment as required under the plan on or before the effective date,
      6    ECF No. 193. Marshall continued to not respond to the deemed
      7    admissions for 6.5 months.
      8
                 Sam and Jack Patel filed a Motion in Limine on January 29, 2021,
      9
           ECF No. 190, requesting that the court exclude all evidence that will
     10
           contradict the deemed admissions.     Marshall opposed this motion, ECF
     11
           No. 201, stating that: i) he was not served the Requests for Admission
     12
           in compliance with the Scheduling Order because an “additional five
     13
           days” (sic-FRBP 9006(f) 3 days) was applicable for when his response
     14
           was due; ii) he sent an objection to the Requests for Admission to
     15
           Justin Harris but he cannot find a copy of the objection; iii) he did
     16
           not hear back from Harris and therefore assumed there were no further
     17
           issues; iv) he alternatively requests permission to withdraw the
     18
           admissions under Federal Rule of Civil Procedure 36(b). The court
     19
           denied Marshall’s request and granted Sam and Jack Patel’s Motion in
     20
           Limine, ECF No. 207.
     21
                 Marshall now brings this motion to: i) set aside the court’s
     22

     23    ruling on the Motion in Limine; ii) set aside the Requests for

     24    Admissions being deemed admitted, or alternatively, to exclude the

     25

     26    1 Requests for admission must be responded to within 30 days, Fed. R. Civ. P.
           36(a)(3), incorporated by Fed. R. Bankr. Proc. 7036. Fed. R. Bankr. Proc.
     27    9006(f) allows for an additional three days. The deadline fell on Sunday,
           July 12, 2020. Thus, the deadline was extended to the next business day July
     28    13, 2020.
                                                  4
Filed 03/16/21                           Case 19-01055                               Doc 225
                 Case Number: 2019-01055         Filed: 3/16/2021 1:51:08 PM

      1    admissions entirely on the basis they were not disclosed in Sam and

      2    Jack Patel’s lists of exhibits prior to trial, which were not realized

      3    at trial; and iii) set a new trial so that Marshall may bring

      4    additional evidence to support his claims, ECF No. 210. Marshall filed
      5    voluminous evidence in support of his motion, Exhibits, ECF No. 212.
      6    In particular, Marshall filed with his exhibits his responses to the
      7    original Requests for Admission, asserting that Marshall alone made a
      8
           $50,000 capital contribution to the debtor and denying that Jack Patel
      9
           ever made a $50,000 capital contribution, Id.
     10
           III. JURISDICTION
     11

     12          This court has jurisdiction. 28 U.S.C. § 1334; General Order No.

     13    182, U.S. District Court for the Eastern District of California. This

     14    is a core and non-core proceeding. The first count is core. The second

     15    and third counts are non-core. First count: 28 U.S.C. § 157(b)(2)(A),

     16    (O); Second and Third counts: 28 U.S.C. § 1367; Status Conference

     17    Hr’g, April 13, 2020. The parties have consented to the entry of final

     18    orders and judgment by the bankruptcy court. Amended Compl. ¶ 13,
     19    March 9, 2020, ECF No. 95; Status Conference Hr’g, April 13, 2020.
     20    Venue is proper. 28 U.S.C. § 1409(a).
     21    IV.   LAW
     22
                 A.    Federal Rule of Civil Procedure 16(e)
     23
                 If the motion to withdraw or amend is made after a pretrial order
     24
           has been entered or during trial, the amendment must be necessary to
     25
           “prevent manifest injustice,” Fed. R. Civ. P. 16(e), incorporated by
     26
           Fed. R. Bankr. P. 7016; United Phosphorus, Ltd. v. Midland Fumigant,
     27
           Inc., 205 F.3d 1219, 1236 (10th Cir. 2000); McLean Contracting Co. v.
     28
                                                5
Filed 03/16/21                          Case 19-01055                                Doc 225
                 Case Number: 2019-01055        Filed: 3/16/2021 1:51:08 PM

      1    Waterman Steamship Corp., 277 F.3d 477, 479-480 (4th Cir. 2002). The

      2    burden is on the party seeking modification to establish that

      3    “manifest injustice” would result if the pretrial order is not

      4    modified, Byrd v. Guess, 137 F.3d 1126, 1132 (9th Cir. 1998)
      5    (abrogation on other grounds recognized by Moreland v. Las Vegas
      6    Metropolitan Police Dept., 159 F.3d 365, 372-373 (9th Cir. 1998)).
      7          B.   Federal Rule of Civil Procedure 36(b)
      8
                 When a party serves on any other party a request for admission
      9
           and the other party fails to respond, “The automatic admission…is a
     10
           sufficient remedy for the party who made the request.”   8B Charles
     11
           Alan Wright, Arthur R. Miller, Mary Kay Kane & Richard L. Marcus,
     12
           Federal Practice & Procedure § 2265 (3d. ed. 2010).   A party may be
     13
           permitted to withdraw or amend an admission only if the court finds,
     14
           subject to Fed. R. Civ. P. 16(e), “[i] withdrawal will aid in
     15
           presenting the merits of the case, and [ii] no substantial prejudice
     16
           to the party who requested the admission will result from allowing the
     17
           admission to be withdrawn or amended,” Phillips & Stevenson, Federal
     18
           Civ. Proc Before Trial § 11:2087 (Rutter Group 2020); Fed. R. Civ. P.
     19
           36(b), incorporated by Fed. R. Bankr. P. 7036. Both elements must be
     20
           satisfied, see Conlon v. United States, 474 F.3d 616, 625 (9th Cir.
     21
           2007) (holding that a court must consider both factors in deciding a
     22

     23    motion to withdraw or amend); Gutting v. Falstaff Brewing Corp., 710

     24    F.2d 1309, 1313 (8th Cir. 1983).

     25    V.    DISCUSSION

     26          Steve Marshall requests the court to i) vacate the judgment as to

     27    the Motion in Limine, or alternatively, allow him to withdraw his

     28    deemed admissions; and ii) to grant him a new trial. In summary,
                                               6
Filed 03/16/21                           Case 19-01055                               Doc 225
                 Case Number: 2019-01055         Filed: 3/16/2021 1:51:08 PM

      1    Marshall requests relief from his deemed admissions. Therefore, to

      2    decide whether to grant Marshall’s motion, the court will particularly

      3    consider whether denying the motion will result in manifest injustice

      4    under Fed. R. Civ. P. 16(e), and whether granting the motion will
      5    impose substantial prejudice on Sam and Jack Patel under Fed. R. Civ.
      6    P. 36(b).
      7          A.    Federal Rule of Civil Procedure 16(e) - Prevent Manifest
                       Injustice
      8

      9          Denying Marshall’s request will not constitute manifest injustice

     10    under Fed. R. Civ. P. 16(e) if Marshall’s $45,000 payment is a loan

     11    and not a capital contribution. Whether Marshall’s advance to the

     12    debtor corporation is a debt or equity depends primarily on his intent

     13    on the date of the transaction, see In re Daewoo Motor America, Inc.,

     14    471 B.R. 721 (C.D. Cal. 2012).

     15          Oakhurst Lodge, Inc.’s financial reports establish that Marshall

     16    intended his $45,000 advancement to be a loan. The October 2011

     17    Monthly Operating Report, signed by Marshall, indicates that the

     18    $45,000 was a “loan from shareholder,” ECF No. 88, Case No. 11-17165.
     19    There are no reports prior to this period or before the plan’s
     20    effective date indicating that the debtor received other loans from
     21
           shareholders. The February 2012 Report, also signed by Marshall, shows
     22
           a $1,994.12 “shareholder loan repayment,” ECF No. 136, Case No. 11-
     23
           17165, signaling that the $45,000 was not a capital contribution. No
     24
           statement indicates that Marshall made any capital contribution on or
     25
           before March 21, 2012. The evidence presents that Marshall’s $45,000
     26
           advance was a loan and contradicts Marshall’s statement that he alone
     27
           made the $50,000 capital contribution on or before the effective date,
     28
                                                7
Filed 03/16/21                          Case 19-01055                                Doc 225
                 Case Number: 2019-01055        Filed: 3/16/2021 1:51:08 PM

      1    ECF No. 212.

      2          Due to the presented evidence, Marshall failed to show that

      3    granting his motion to withdraw admissions is necessary to prevent

      4    manifest injustice under Fed. R. Civ. P. 16(e).
      5          B.   Federal Rule of Civil Procedure 36(b) – Aids or Promotes
                      Presentation of the Case
      6
                 The first half of the test under Rule 36(b) is satisfied when
      7
           upholding the admissions at issue would eliminate any presentation of
      8
           the merits of the case. Here, denying Marshall’s request to set aside
      9
           the Motion in Limine and the deemed admissions would eliminate a
     10

     11    determination of the merits. In particular, admissions No. 1 (Sam

     12    Patel did not receive notice of the chapter 11 plan filed by Oakhurst

     13    Lodge, Inc.), No. 3 (Marshall did not make a $50,000 capital

     14    contribution to the debtor on or before the effective date), No. 13

     15    (Jack Patel made a $50,000 capital contribution payment to the debtor

     16    on or before the effective date) and No. 20 (Marshall has no

     17    shareholder interest in Oakhurst Lodge, Inc.) essentially bar Marshall

     18    from presenting the merits of this case, Exhibits, ECF No. 193.

     19    Allowing Marshall to withdraw his admissions would facilitate his
     20    presentation of the merits of this case. For the foregoing reasons,
     21    Marshall satisfied the first half of the test under Rule 36(b).
     22          C.   Federal Rule of Civil Procedure 36(b) – Substantial
                      Prejudice
     23
                 When determining whether a party satisfied the second half of the
     24

     25    test under Rule 36(b), courts focus on the prejudice that the

     26    nonmoving party would suffer at trial, Conlon v. United States, at 623

     27    (holding that continuing the case for discovery and resubmission of

     28    exhibits after the plaintiffs relied on the deemed admissions for 2.5
                                               8
Filed 03/16/21                          Case 19-01055                               Doc 225
                 Case Number: 2019-01055        Filed: 3/16/2021 1:51:08 PM

      1    months for imminent trial constituted clear prejudice); See Sonoda v.

      2    Cabrera, 255 F.3d 1035, 1039–40 (9th Cir. 2001); see also Raiser v.

      3    Utah County, 409 F.3d 1243, 1247 (10th Cir. 2005) (holding that there

      4    was no prejudice when the nonmoving party relied on the deemed
      5    admissions for only a two-week period while preparing its summary
      6    judgment motion).
      7          Marshall states in his motion that the deemed admissions due to
      8
           his failure to respond by the deadline constitute “manifest
      9
           injustice,” ECF No. 212. However, this case involves more than a mere
     10
           failure to comply with the deadlines. This adversary proceeding has
     11
           been pending for over 1.5 years. Marshall did not file any response
     12
           regarding the Requests for Admissions until 6.5 months after they were
     13
           deemed admitted, ECF No. 201. Marshall’s present motion was filed 7
     14
           months after they were deemed admitted. Sam and Jack Patel have
     15
           heavily relied on the deemed admissions while persisting through this
     16
           adversary proceeding. Granting Marshall’s motion would require retrial
     17
           of the entire action, which would severely prejudice Sam and Jack
     18
           Patel.
     19
                 The court concludes that Marshall failed to satisfy the second
     20
           prong of Rule 36(b) and will deny his motion. Therefore, the court
     21
           will not permit Marshall to withdraw or amend the deemed admissions
     22

     23    under Rule 36(b).

     24    /

     25    /

     26    /

     27    /

     28    /
                                               9
Filed 03/16/21                          Case 19-01055                                Doc 225
                 Case Number: 2019-01055        Filed: 3/16/2021 1:51:08 PM

      1    VI.   CONCLUSION

      2          For each of these reasons, Steve Marshall’s motion will be denied

      3    as provided herein. The court will issue an order from chambers.

      4
                   March 16, 2021
      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                              10
Filed 03/16/21                                    Case 19-01055                                            Doc 225
                  Case Number: 2019-01055                   Filed: 3/16/2021 1:51:08 PM

      1
                              Instructions to Clerk of Court
      2                             Service List - Not Part of Order/Judgment
      3    The Clerk of Court is instructed to send the Order/Judgment or other court generated
      4    document transmitted herewith to the parties below. The Clerk of Court will send the document
           via the BNC or, if checked ____, via the U.S. mail.
      5

      6    Attorney for the Plaintiff(s)                  Attorney for the Defendant(s) (if any)
      7
           Bankruptcy Trustee (if appointed in the case) Office of the U.S. Trustee
      8                                                  2500 Tulare St, Ste 1401
                                                         Fresno, CA 93721
      9    All Creditors                                  Steve Marshall
     10                                                  32149 Road 416
                                                         Coarsegold, CA 93614-8932
     11    Sheryl Noel
           499 W Shaw #116
     12    Fresno, CA 93704
     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                          11
